Citation Nr: 0726863	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  05-17 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fargo, North 
Dakota


THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs' health care system.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel







INTRODUCTION

The veteran served on active duty from November 1955 to 
August 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004, determination of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Fargo, North Dakota, which denied the veteran's application 
for enrollment in the VA's health care system as a Priority 
Group 8 veteran.

In May 2007, the veteran appeared at the Fargo, North Dakota, 
Regional Office (RO) and testified at a Video Conference 
Board hearing before the undersigned Acting Veteran's Law 
Judge, who was situated in Washington D.C.  The transcript of 
that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran's completed application for enrollment in the 
VA's health care system was received after January 17, 2003.

2.  The veteran has been assigned VA health care priority 
category 8; he is not shown to have a service-connected 
disability or other special eligibility attribute, to include 
"low income" status, which would warrant placement in a 
priority category above category 8.


CONCLUSION OF LAW

The veteran has not met the basic eligibility requirements 
for enrollment in the VA's health care system.  38 C.F.R. § 
17.36 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the VCAA does 
not apply in this case.  The only issue before the Board is 
whether the veteran is eligible for enrollment in the VA 
healthcare system.  Because the relevant facts are not in 
dispute and eligibility for VA healthcare benefits is 
outlined in statute and regulation, the Board's review is 
limited to interpretation of the pertinent law and 
regulations.  The U. S. Court of Appeals for Veterans Claims 
(Court) has held that when the interpretation of a statute is 
dispositive of the issue on appeal, neither the duty to 
assist nor the duty to notify provisions of the VCAA are 
implicated.  The Court has recognized that enactment of the 
VCAA does not affect matters on appeal from the Board when 
the question is limited to statutory interpretation.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000).  The veteran has been 
notified of the controlling law and regulations, and of the 
basis for the denial of his claim (See March 2004 decision 
and May 2005statement of the case). He has had ample 
opportunity to respond.

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition to receiving medical benefits.  38 
C.F.R. § 17.36(a).  The Secretary determines which categories 
of veterans are eligible to be enrolled, based upon 
enumerated priorities, with veterans who do not have any 
service-connected disabilities assigned the lowest priority, 
or Priority Group 8.  38 C.F.R. § 17.36(b).

Beginning on January 17, 2003, VA enrolled all priority 
categories of veterans except those veterans in Priority 
Group 8 who were not in an enrolled status on January 17, 
2003.  38 C.F.R. § 17.36(c); see also 68 Fed. Reg. 2670-673 
(Jan. 17, 2003) (regarding the Secretary's decision to 
restrict enrollment to veterans in Priority Group 8 not 
already enrolled as of January 17, 2003, in light of VA's 
limited resources).  A veteran may apply to be enrolled in 
the VA's health care system at any time; however, a veteran 
who wishes to be enrolled must apply by submitting a 
completed VA application for health benefits to a VA medical 
facility.  38 C.F.R. § 17.36(d).

The pertinent facts in this case do not appear to be in 
dispute.  The Medical Administration Service file shows that 
the veteran submitted to VA a completed Application for 
Medical Benefits on March 19, 2004.  He reported that his and 
his wife's combined annual income was $41,000 and he did not 
have any dependent children.  

Based upon his status as a nonservice-connected veteran and 
the financial data provided, the appellant was assigned to 
Priority Group 8 and his claim was denied on the basis that 
he was a nonservice-connected veteran whose annual income 
exceeded the VA's means test threshold (see 38 C.F.R. § 
17.36(b)(7) and 42 U.S.C.A. § 1437a(b)(2) and associated 
Department of Housing and Urban Development (HUD) low income 
limits), and whose completed application for enrollment in 
the VA health care system was received after January 17, 
2003.  In appealing such denial, the veteran argues that he 
was not notified of the change in the law that required him 
to enroll prior to January 17, 2003, and that he is being 
discriminated against based on the fact he did not timely 
file his application.  The veteran's service is recognized 
and appreciated, and while the Board is sympathetic to his 
circumstances, the Board is bound by the statutes and 
regulations governing entitlement to VA benefits, the 
instructions of the Secretary, and the precedent opinions of 
the VA's chief legal officer.  38 U.S.C.A. § 7104(c) (West 
2002 & Supp. 2006).  

As set forth above, it is undisputed that the veteran's 
completed application in this matter was received subsequent 
to January 17, 2003, and as a Priority Group 8 veteran, he is 
ineligible for enrollment under the applicable regulation.  
While the Board has considered the veteran's contentions as 
to VA's failure to notify him of a change in the law, and the 
alleged discrimination by VA, the evidence does not show that 
a completed application, as required by 38 C.F.R § 17.36(d), 
was timely filed prior to January 17, 2003.

Pursuant to Public Law No. 104-262, the Veterans' Health Care 
Eligibility Reform Act of 1996, the VA's Secretary is 
required to make an annual decision as to enrollment in VA's 
healthcare system.  Under Public Law No. 107-135, the 
Department of Veterans Affairs Health Care Programs 
Enhancement Act of 2001, an additional priority category 8 
was established.  Subsequently, due to VA's limited 
resources, the Secretary made a decision to restrict 
enrollment to veterans in Priority Group 8 who had not 
already enrolled as of January 17, 2003.  This decision was 
published in the Federal Register at 68 Fed. Reg. 2670-73 
(Jan. 17, 2003), and represents legal notice to all.  Under 
the facts of this case, the applicable criteria are 
dispositive.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Because the veteran is assigned to Priority Group 8 and 
applied for enrollment after January 17, 2003, he is 
ineligible for health care benefits.  The Board regrets that 
limited resources restrict VA's capacity to provide care to 
all veterans; however, the regulations were amended to 
protect the quality of care for other enrollees who have 
lower incomes, special medical needs, or disabilities 
incurred during military service.  In light of the facts set 
forth above, the veteran's claim must be denied because of 
the lack of legal entitlement under the law.



ORDER

Eligibility for enrollment in the VA's healthcare system is 
denied.



____________________________________________
D. BREDEHORST
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


